         Case 1:20-cv-00296-ELH Document 34 Filed 04/21/21 Page 1 of 4



                      UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF MARYLAND
                                NORTHERN DIVISION


UNITED STATES OF AMERICA,      )                     Civil No. 1:20-cv-00296-ELH
                               )
                 Plaintiff     )
                               )
            v.                 )
                               )
NOT LESS THAN ONE HALF ACRE OF )
LAND, SITUATE IN ANNE ARUNDEL )
COUNTY, STATE OF MARYLAND;     )
AND UNKNOWN DESCENDANTS OF )
MARY A. DOWNS; ET. AL.,        )
                               )
                 Defendants    )
                               )

                  MOTION FOR HEARING ON JUST COMPENSATION

       Plaintiff United States of America (“United States”) hereby respectfully moves the Court,

pursuant to Fed. R. Civ. P. 71.1, to schedule a hearing on the just compensation to be paid for the

property described in the Declaration of Taking (“Subject Property”) (Dkt. No. 2).

       As a result of the expansion of certain facilities at the United States Army’s Fort Meade

installation, it became necessary for the United States to condemn a small two-person family

cemetery located on the grounds of the National Security Agency’s campus. After receiving

permission from the Court, the United States retained an archeological team to relocate the

remains of William and Mary Downs, reinterring them at a nearby historic cemetery alongside

the graves of other Downs family members.

       As more fully described in the accompanying Memorandum in Support of Motion for a

Hearing on Just Compensation, while the just compensation for a federal condemnation is

usually determined by the fair market value of the property rights condemned, here the land at
           Case 1:20-cv-00296-ELH Document 34 Filed 04/21/21 Page 2 of 4



issue was limited by the terms of its originating deed to usage as a family cemetery by certain

members of the Downs family. As a result, and because the United States has provided what the

law terms “substitute facilities” for the remains of William and Mary Downs, the United States

contends that only nominal compensation of $1 is owed as a result of this condemnation.

         In support of its position, the United States attaches the following:

        Exhibit “A”: Archeological Report;1

        Exhibit “B”: Deed from Mary A. Downs and family to Summerfield and Marinda

         Disney, dated November 19, 1908;

        Exhibit “C”: Deed from Summerfield and Marinda Disney to the United States of

         America, dated June 21, 1919;

        Exhibit “D”: Proposed Order Setting Hearing;

        Exhibit “E”: Proposed Final Judgment.

         For these reasons, the United States respectfully requests that the Court set a hearing on

just compensation.

         Respectfully submitted this the 21st Day of April, 2021.

                                                      JEAN E. WILLIAMS
                                                      Deputy Assistant Attorney General


                                             By:      s/ R. Benjamin McMurtray
                                                      R. Benjamin McMurtray
                                                      Mississippi Bar No. 104550
                                                      Environment & Natural Resources Division
                                                      U.S. Department of Justice
                                                      150 M St. NE, Room 5.105
                                                      Washington, D.C. 20002
                                                      Telephone: (202) 305-0358
                                                      Email: richard.mcmurtray@usdoj.gov

1
 Certain portions of the report not relevant to the issue of just compensation have been redacted in order to protect
potentially sensitive information concerning operational details of the Ft. Meade installation.

                                                          2
         Case 1:20-cv-00296-ELH Document 34 Filed 04/21/21 Page 3 of 4




                               CERTIFICATE OF SERVICE


I HEREBY CERTIFY that on the 21st day of April 2021, a copy of this motion which was filed
via the CM/ECF system, was mailed via first class mail, postage prepaid, to the following:

   1. Nancy Waters McGoury a/k/a Nancy Waters Keber
      1101 Beverley Drive
      Alexandria VA 22302;

   2. Amy Lee Myers a/k/a/ Amy Lee Myers Cromwell
      225 E. Ponce de Leon Ave. Apt 311
      Decatur, GA 30030

   3. John Michael Myers
      606 Dreams Landing Way
      Annapolis, Maryland 21401;

   4. Mary Myers a/k/a/ Mary Myers Dunn
      12349 Lima Lane,
      Reston, Virginia 20191;

   5. Richard Raymond Alexander, Jr.
      211 St. James Drive
      Glen Burnie, Maryland 21061;

   6. Courtney Rochelle Alexander
      211 St. James Drive
      Glen Burnie, Maryland 21061;

   7. Jay Cromwell
      1974 Lilac Ln.
      Decatur, GA 30032-5235;

   8. Joseph Cromwell
      1320 North Ave. NE
      Atlanta, GA 30307; and

   9. Lee Cromwell
      167 Martha Ave. NE
      Atlanta, GA 30317-1412

   10. Mary Martha Alexander Carlton
       42 Webb Road
       Edgecomb ME 04456


                                             3
     Case 1:20-cv-00296-ELH Document 34 Filed 04/21/21 Page 4 of 4



11. Eric Andrew Alexander
    1312 Kinlock Circle
    Arnold, MD 21012

12. Megan Alexander Waltinger
    548 W Side Rd.
    Trevett, ME 04537 Boothbay, ME 04537

13. Justin Alexander
    124 Charles Avenue
    Stewartstown, PA 17363



                                    /s/ R. Benjamin McMurtray
                                    R. Benjamin McMurtray
                                    Attorney for Plaintiff United States of America




                                       4
